 


110 HR 2266 IH: United States Commitment to Global Child Survival Act of 2007
U.S. House of Representatives
2007-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2266 
IN THE HOUSE OF REPRESENTATIVES 
 
May 10, 2007 
Ms. McCollum of Minnesota (for herself, Mr. Shays, Mr. Payne, Mr. Reichert, Mr. Blumenauer, Mr. Crowley, Mr. Ellison, Mr. Grijalva, Mr. Honda, Ms. Jackson-Lee of Texas, Mr. Jefferson, Mr. McDermott, Mr. McGovern, Mr. Olver, Mr. Snyder, Ms. Watson, and Ms. Woolsey) introduced the following bill; which was referred to the Committee on Foreign Affairs
 
A BILL 
To provide assistance to improve the health of newborns, children, and mothers in developing countries, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the United States Commitment to Global Child Survival Act of 2007. 
2.Findings and purposes 
(a)FindingsCongress finds the following: 
(1)The significant commitment of the United States to reducing child mortality in the developing world contributed to a 50 percent reduction in the mortality of children under the age of 5 between 1960 and 1990. 
(2)The United States Agency for International Development’s support for child survival interventions and technologies during the 1970s and 1980s saves the lives of millions of children each year.
(3)Since 1990 significant progress in child survival has been made, including substantial reductions in child mortality in Egypt (68 percent), Nepal (49 percent), and Malawi (43 percent).  
(4)While United States investments in child survival has contributed to a major decline in the rate of child mortality, 10.1 million children under the age of 5 die each year, over 28,000 children per day, from easily preventable and treatable causes. 
(5)Four million newborns die in the first 4 weeks of life, which accounts for 38 percent of all deaths of children under the age of 5. 
(6)Ninety percent of deaths of children under the age of 5 occur in just 42 countries. 
(7)According to the Lancet, 67 percent of neonatal deaths take place in just 10 countries: India, China, Pakistan, Nigeria, Bangladesh, Ethiopia, the Democratic Republic of the Congo, Indonesia, Afghanistan, and the United Republic of Tanzania. 
(8)According to the Lancet, maternal health is an important determinant of neonatal survival with maternal death increasing death rates for newborns to as high as 100 percent in poor countries. 
(9)Approximately 525,000 women die every year in the developing world from causes related to pregnancy and childbirth. 
(10)Poverty is the root cause of many maternal and neonatal deaths, either because it increases the prevalence of risk factors or because it reduces access to care. 
(11)Risk factors for maternal death in developing countries include pregnancy and childbirth at an early age, closely-spaced births, infectious diseases, malnutrition, and complications during childbirth. 
(12)Skilled birth attendants, access to preventive care, and child spacing can reduce maternal mortality and increase child survival rates. 
(13)A package of 20 affordable interventions, including skilled care at birth, emergency obstetric care, breastfeeding, vaccinations, antibiotics, and micro-nutrients, could save 6 million children per year at a cost of only $25 per child or $1.62 per person in 60 priority countries. 
(14)Millions of children’s lives can be saved by high-impact, low-cost, feasible interventions like oral rehydration therapy (ORT) for diarrhea ($0.06 per treatment), antibiotics to treat respiratory infections ($0.25 per treatment), and anti-malaria tablets ($0.12 per treatment). 
(15)Three million children die each year due to lack of access to low-cost antibiotics and anti-malarial drugs. 
(16)Lack of access to health services results in 30 million children under the age of 1 year going without necessary immunizations and 1.7 million children dying from diseases in which vaccines are readily available. 
(17)During the 1990s, successful immunization programs reduced polio by 99 percent, tetanus deaths by 50 percent, and measles cases by 40 percent. 
(18)Between 1999 and 2004, distribution of low-cost vitamin A supplements saved an estimated 2.3 million lives, yet the unmet need for vitamin A supplements results in an estimated 250,000 to 500,000 children becoming blind each year, with 70 percent of such children dying within 12 months of losing their sight. 
(19)Exclusive breastfeeding—giving only breast milk for the first 6 months of life—could prevent an estimated 1.3 million newborn and infant deaths each year, primarily by protecting against diarrhea and pneumonia. 
(20)Two million lives could be saved annually by providing oral-rehydration therapy prepared with clean water. 
(21)Expansion of clinical care of newborns and mothers, such as clean delivery by skilled attendants, emergency obstetric care, and neonatal resuscitation, can avert 50 percent of newborn deaths.
(22)The United Nations Children’s Fund (UNICEF), with support from the World Health Organization, the World Bank, and the African Union, has successfully demonstrated the accelerated child survival and development program in Senegal, Mali, Benin, and Ghana, reducing mortality of children under the age of 5 by 20 percent in targeted areas using low-cost, high-impact interventions.  
(23)In 2000, the United States joined 188 other countries in supporting 8 United Nations Millennium Development Goals, including goals to reduce the mortality rate of children under the age of 5 by two-thirds and reduce maternal deaths by three-quarters by 2015. 
(24)On September 14, 2005, President George W. Bush stated before the leaders of the world: To spread a vision of hope, the United States is determined to help nations that are struggling with poverty. We are committed to the Millennium Development Goals.. 
(b)PurposesThe purposes of this Act are to— 
(1)authorize assistance to reduce mortality and improve the health of newborns, children, and mothers in developing countries, including strengthening the capacity of health systems and health workers;  
(2)develop and implement a strategy to reduce mortality and improve the health of newborns, children, and mothers in developing countries; and 
(3)establish a task force to assess, monitor, and evaluate the progress and contributions of relevant departments and agencies of the Government of the United States in achieving the United Nations Millennium Development Goals by 2015 for reducing the mortality of children under the age of 5 by two-thirds and reducing maternal mortality by three-quarters in developing countries. 
3.Assistance to reduce mortality and improve the health of newborns, children, and mothers in developing countries 
(a)In generalChapter 1 of part I of the Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 104(c)— 
(A)by striking paragraphs (2) and (3); and 
(B)by redesignating paragraph (4) as paragraph (2); 
(2)by redesignating sections 104A, 104B, and 104C as sections 104B, 104C, and 104D, respectively; and 
(3)by inserting after section 104 the following new section: 
 
104A.Assistance to reduce mortality and improve the health of newborns, children, and mothers 
(a)AuthorizationConsistent with section 104(c), the President is authorized to furnish assistance, on such terms and conditions as the President may determine, to reduce mortality and improve the health of newborns, children, and mothers in developing countries. 
(b)Activities supportedAssistance provided under subsection (a) shall, to the maximum extent practicable, be used to carry out the following: 
(1)Activities to improve newborn care and treatment. 
(2)Activities to treat childhood illness, including increasing access to and utilization of appropriate treatment for diarrhea, pneumonia, and other life-threatening childhood illnesses. 
(3)Activities to improve child and maternal nutrition, including the delivery of iron, zinc, vitamin A, iodine, and other key micronutrients and the promotion of breastfeeding. 
(4)Activities to strengthen the delivery of immunization services, including efforts to eliminate polio. 
(5)Activities to improve birth preparedness and maternity services. 
(6)Activities to improve the recognition and treatment of obstetric complications and disabilities. 
(7)Activities to improve household-level behavior related to safe water, hygiene, exposure to indoor smoke, and environmental toxins such as lead. 
(8)Activities to improve capacity for health governance, finance and workforce, including support for training clinicians, nurses, technicians, sanitation and public health workers, community-based health workers, midwives, birth attendants, peer educators, volunteers, and private sector enterprises. 
(9)Activities to address antimicrobial resistance in child and maternal health. 
(10)Activities to establish and support host country institutions’ management information systems and the development and use of tools and models to collect, analyze, and disseminate information related to newborn, child, and maternal health. 
(11)Activities to develop and conduct needs assessments, baseline studies, targeted evaluations, or other information-gathering efforts for the design, monitoring, and evaluation of newborn, child, and maternal health efforts. 
(12)Activities to integrate and coordinate assistance provided under this section with existing health programs for— 
(A)the prevention of the transmission of HIV from mother-to-child and other HIV/AIDS counseling, care, and treatment activities; 
(B)malaria; 
(C)tuberculosis; and 
(D)child spacing. 
(c)GuidelinesTo the maximum extent practicable, programs, projects, and activities carried out using assistance provided under this section shall be— 
(1)carried out through private and voluntary organizations, including faith-based organizations, and relevant international and multilateral organizations, including the GAVI Alliance (formerly known as the Global Alliance for Vaccines and Immunization) and the United Nations Children’s Fund (UNICEF), giving priority to organizations that demonstrate effectiveness and commitment to improving the health of newborns, children, and mothers; 
(2)carried out with input by host countries, including civil society and local communities, as well as other donors and multilateral organizations; 
(3)carried out with input by beneficiaries and other directly-affected populations, especially women and marginalized communities; and 
(4)designed to build the capacity of host country governments and civil society organizations. 
(d)Annual reportNot later than January 31 of each year, the President shall transmit to Congress a report on the implementation of this section for the prior fiscal year. 
(e)DefinitionsIn this section: 
(1)AIDSThe term AIDS has the meaning given the term in section 104B(g)(1) of this Act. 
(2)HIVThe term HIV has the meaning given the term in section 104B(g)(2) of this Act. 
(3)HIV/AIDSThe term HIV/AIDS has the meaning given the term in section 104B(g)(3) of this Act.. 
(b)Conforming amendmentsThe Foreign Assistance Act of 1961 (22 U.S.C. 2151 et seq.) is amended— 
(1)in section 104(c)(2) (as redesignated by subsection (a)(1)(B) of this section), by striking and 104C and inserting 104C, and 104D; 
(2)in section 104B (as redesignated by subsection (a)(2) of this section)— 
(A)in subsection (c)(1), by inserting and section 104A after section 104(c); 
(B)in subsection (e)(2), by striking section 104B, and section 104C and inserting section 104C, and section 104D; and 
(C)in subsection (f), by striking section 104(c), this section, section 104B, and section 104C and inserting section 104(c), section 104A, this section, section 104C, and section 104D; 
(3)in subsection (c) of section 104C (as redesignated by subsection (a)(2) of this section), by inserting and section 104A after section 104(c); 
(4)in subsection (c) of section 104D (as redesignated by subsection (a)(2) of this section), by inserting and section 104A after section 104(c);  
(5)in the first sentence of section 119(c), by striking section 104(c)(2), relating to Child Survival Fund and inserting section 104A; and 
(6)in section 135(b)— 
(A)in paragraph (1), by striking section 104A(g)(1) and inserting section 104B(g)(1); and 
(B)in paragraph (3), by striking section 104A(g)(3) and inserting section 104B(g)(3).  
4.Strategy to reduce mortality and improve the health of newborns, children, and mothers in developing countries 
(a)Strategy requiredThe President shall develop and implement a comprehensive United States Government strategy to reduce mortality and improve the health of newborns, children, and mothers in developing countries. 
(b)ComponentsThe comprehensive United States Government strategy developed pursuant to subsection (a) shall include the following: 
(1)An identification of not less than 60 countries with priority needs for the 5-year period beginning on the date of the enactment of this Act based on— 
(A)the number and rate of neonatal deaths; 
(B)the number and rate of child deaths; and 
(C)the number and rate of maternal deaths. 
(2)For each country identified in paragraph (1)— 
(A)an assessment of the most common causes of newborn, child, and maternal mortality; 
(B)a description of the programmatic areas and interventions providing maximum health benefits to populations at risk as well as maximum reduction in mortality; 
(C)an assessment of the investments needed in identified programs and interventions to achieve the greatest results; 
(D)a description of how United States assistance complements and leverages efforts by other donors, as well as builds capacity and self-sufficiency among recipient countries; and 
(E)a description of goals and objectives for improving maternal, newborn, and child health, including, to the extent feasible, objective and quantifiable indicators. 
(3)An expansion of the Child Survival and Health Grants Program of the United States Agency for International Development, at a minimum proportionate to any increase in child and maternal health assistance, to provide additional support programs and interventions determined to be efficacious and cost-effective in improving health and reducing mortality. 
(4)Enhanced coordination among relevant departments and agencies of the United States Government engaged in activities to improve the health and well-being of newborns, children, and mothers in developing countries. 
(5)A description of the measured or estimated impact on child morbidity and mortality of each project or program carried out. 
(c)ReportNot later than 180 days after the date of the enactment of this Act, the President shall transmit to Congress a report that contains the strategy described in this section. 
5.Interagency task force on child survival and maternal health in developing countries 
(a)EstablishmentThere is established a task force to be known as the Interagency Task Force on Child Survival and Maternal Health in Developing Countries (in this section referred to as the Task Force). 
(b)Duties 
(1)In generalThe Task Force shall assess, monitor, and evaluate the progress and contributions of relevant departments and agencies of the Government of the United States in achieving the United Nations Millennium Development Goals by 2015 for reducing the mortality of children under the age of 5 by two-thirds (Millennium Development Goal 4) and reducing maternal mortality by three-quarters (Millennium Development Goal 5) in developing countries, including by— 
(A)identifying and evaluating programs and interventions that directly or indirectly contribute to the reduction of newborn, child, and maternal mortality rates; 
(B)assessing effectiveness of programs, interventions, and strategies toward achieving the maximum reduction of newborn, child, and maternal mortality rates; 
(C)assessing the level of coordination among relevant departments and agencies of the Government of the United States, the international community, international organizations, faith-based organizations, academic institutions, and the private sector; 
(D)assessing the contributions made by United States-funded programs toward achieving the Millennium Development Goals 4 and 5; 
(E)identifying the bilateral efforts of other nations and multilateral efforts toward achieving the Millennium Development Goals 4 and 5; and 
(F)preparing the annual report required by subsection (f). 
(2)ConsultationTo the maximum extent practicable, the Task Force shall consult with individuals with expertise in the matters to be considered by the Task Force who are not officers or employees of the Government of the United States, including representatives of United States-based nongovernmental organizations (including faith-based organizations and private foundations), academic institutions, private corporations, the United Nations Children’s Fund (UNICEF), and the World Bank. 
(c)Membership 
(1)Number and appointmentThe Task Force shall be composed of the following members: 
(A)The Administrator of the United States Agency for International Development. 
(B)The Assistant Secretary of State for Population, Refugees and Migration. 
(C)The Coordinator of United States Government Activities to Combat HIV/AIDS Globally. 
(D)The Director of the Office of Global Health Affairs of the Department of Health and Human Services. 
(E)The Under Secretary for Food, Nutrition and Consumer Services of the Department of Agriculture. 
(F)The Chief Executive Officer of the Millennium Challenge Corporation. 
(G)The Director of the Peace Corps. 
(H)Other officials of relevant departments and agencies of the Federal Government who shall be appointed by the President. 
(I)Two ex-officio members appointed by the Speaker of the House of Representatives in consultation with the minority leader of the House of Representatives. 
(J)Two ex-officio members appointed by the majority leader of the Senate in consultation with the minority leader of the Senate. 
(2)ChairpersonThe Administrator of the United States Agency for International Development shall serve as chairperson of the Task Force. 
(d)MeetingsThe Task Force shall meet on a regular basis, not less often than quarterly, on a schedule to be agreed upon by the members of the Task Force, and starting not later than 90 days after the date of the enactment of this Act. 
(e)DefinitionIn this subsection, the term Millennium Development Goals means the key development objectives described in the United Nations Millennium Declaration, as contained in United Nations General Assembly Resolution 55/2 (September 2000). 
(f)ReportNot later than 120 days after the date of the enactment of this Act, and not later than April 30 of each year thereafter, the Task Force shall submit to Congress and the President a report on the implementation of this section. 
6.Authorization of appropriations 
(a)In generalThere are authorized to be appropriated to carry out this Act, and the amendments made by this Act, $600,000,000 for fiscal year 2008, $900,000,000 for fiscal year 2009, $1,200,000,000 for fiscal year 2010, and $1,600,000,00 for each of the fiscal years 2011 and 2012. 
(b)Availability of fundsAmounts appropriated pursuant to the authorization of appropriations under subsection (a) are authorized to remain available until expended. 
 
